TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-03-00119-CR



                                         Joe Ybarra, Appellant

                                                     v.

                                     The State of Texas, Appellee


     FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
            NO. 00-372-K368, HONORABLE BURT CARNES, JUDGE PRESIDING



                              MEMORANDUM OPINION


                Joe Ybarra seeks to appeal from a judgment of conviction for felony driving while

intoxicated. The district court has certified, and the record confirms, that this is a plea bargain case and

Ybarra has no right of appeal. See Tex. R. App. P. 25.2(a)(2). The State=s motion to dismiss is granted

and the appeal is dismissed. See id. rule 25.2(d).




                                                 Bea Ann Smith, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed for Want of Jurisdiction

Filed: April 3, 2003
Do Not Publish